Citation Nr: 0508784	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  01-06 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial increased disability rating for 
status post operative right testis strangulation, currently 
evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from July 1968 to November 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of  
the Department of Veteran's Affairs (VA) Regional Office (RO) 
in Oakland, California.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The medical evidence of record reveals that the veteran's 
right testicle is atrophied.

3.  There is no medical evidence of record that the veteran's 
left testicle is atrophied.


CONCLUSION OF LAW

The criteria for a compensable evaluation for status post 
operative right testis strangulation have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R.        §§ 3.321(b)(1), 
4.7, 4.115a & b, Diagnostic Codes 7523 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
copy of the appealed September 2000 rating decision, a June 
2001, notice thereof in July 2001, statement of the case 
(SOC), and a supplemental statements of the case (SSOC) dated 
in April 2003 that discussed the pertinent evidence, and the 
laws and regulations related to the claims on appeal.  
Moreover, these documents essentially notified them of the 
evidence needed by the veteran to prevail on his claims.  

In addition, in a November 2003 letter, the RO notified the 
veteran of the evidence needed to substantiate his claims and 
offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
veteran was also informed of what he could do to help with 
his claims.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini, supra.  

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC and notice letter dated in November 2003 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, the Court held that failure to provide 
notice prior to an initial AOJ adjudication may not be error 
if there is either (1) subsequent full VCAA compliance and 
readjudication by the AOJ, or (2) a finding that failure to 
provide pre-AOJ initial adjudication notice constitutes 
harmless error.  See VAOPGCPREC 7-2004 (interpreting the 
Court's holding in Pelegrini).  In the present case, 
regarding the current issue on appeal, a substantially 
complete application was received in April 2000.  Thereafter, 
the RO issued a rating decision in September 2000.  In 
November 2003 the RO provide notice to the claimant regarding 
what information and evidence is needed to substantiate his 
claim on appeal, as well as what information and evidence 
must be submitted by the claimant, what information and 
evidence will be obtained by VA, and the need for the 
claimant to submit pertinent evidence pertaining to his 
claims.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was nonprejudical.  While the 
notices provided to the appellant in November 2003 were not 
given prior to the first AOJ adjudication of the claims, the 
notices were provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  In this regard, 
throughout this appeal process, VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, VA has associated with the claims 
folder the veteran's service medical records, outpatient 
treatment reports, and VA examination report.  The veteran 
has not identified any additional evidence pertinent to his 
claim, not already of record, and there are no additional 
records to obtain.  Moreover, as noted above, the veteran has 
been informed of the type of evidence necessary to 
substantiate his claim, as well as the respective 
responsibilities of himself and VA as it pertains to his 
claim.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

Laws/Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.                 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2004).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not the 
veteran, as well as the entire history of the veteran's 
disability in reaching its decision raised them.  Schafrath 
v. Derwinski, 1 Vet. App. 589, 595 (1991).

The complete atrophy of one testicle warrants a 
noncompensable rating under Diagnostic Code 7523.  A 20 
percent rating is warranted for complete atrophy of both 
testicles. 38 C.F.R. § 4.115b, Diagnostic Code 7523.

Analysis

The evidence of record does not demonstrate symptoms 
analogous to complete atrophy of both testicles such as to 
warrant a 20 percent evaluation.

The veteran has submitted statements from his private 
treating physicians.  In a December 1999 report from Dr. W. 
the veteran was found to gave a quite normal left testicle 
that was non-tender.  In an April 2000 statement Dr. S. 
stated that the left testis felt "pretty much normal" and 
the right felt like it was "severely atrophic or absent with 
scar tissue only."  Also, in October 2000, Dr. S. stated 
that the current examination showed a normal left testicle; 
however, all he felt of the right testicle was slender bit of 
scar or fibrous tissue.  The examiner opined that the veteran 
did not have a right testicle.  

Additionally, the veteran was scheduled for a November 2000 
VA genitourinary examination.  The examiner stated that the 
veteran's left testicle was mildly tender and slightly 
smaller than one would expect.  There was also the presence 
of an inguinal hernia.  In the right hemiscrotum, the 
examiner could not feel any obvious testicular tissue, 
although he did get the impression of possibly a small nubbin 
of testicular tissue.  The veteran also had bilateral 
inguinal scars.

The veteran also presented for a November 2002 VA  digestive 
conditions examination.  The examiner reported that the 
veteran did have an atrophied right testis.  Additionally, 
there was a small left direct inguinal hernia, easily 
reducible and in no apparent danger of strangulation.  
However, there were no other abnormalities noted.  The 
examiner's diagnosis was status post torsion of the testis, 
with testicular atrophy on the right.

Under Diagnostic Code 7523, the complete atrophy of one 
testicle warrants a noncompensable rating.  A 20 percent 
rating is warranted for complete atrophy of both testicles.  
38 C.F.R. § 4.115b, Diagnostic Code 7523.  The Board finds 
that the medical evidence of record does not reveal that the 
veteran has complete atrophy of both testicles.  Although the 
veteran's right testicle is atrophied, there is no such 
indication as to the left testicle.  In the absence of 
evidence of atrophy of both testicles, an initial compensable 
rating for the service-connected status post operative right 
testis strangulation is not warranted.  The evidence is not 
so evenly balanced as to raise doubt concerning any material 
issue.  38 U.S.C.A. § 5107(b).


ORDER

An initial compensable evaluation for status post operative 
right testis strangulation is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


